DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Applicant has cancelled all previously pending claims, Claims 1-21.  Newly added Claims 22-42 are pending and are considered on the merits below. 
Response to Amendment
Applicant’s arguments, see REMARKS, filed 22 APRIL 2021, with respect to the objection to the drawings, the 112(b) rejection and the art rejections over MATHUS and SARSON have been fully considered and are persuasive.  The objection to the drawings, the 112(b) rejection and the art rejections over MATHUS and SARSON has been withdrawn. 
Applicant has cancelled all previously pending claims, making those rejections moot. 
Applicant’s arguments, see REMARKS, filed 22 APRIL 2021, with respect to the rejection(s) of the previously pending claims have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of CAPP Origami.
The Examiner has found a publication date of the CAPP Origami reference previously publically available as of 15 FEBRUARY 2017, which would qualify the reference under 102(a)(1).  The https://www.capp.dk/sites/default/files/Capp%20Origami.pdf document has also been provided on the 892 and attached with this document and cited below as CappOrigami™.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. EP 3 789 309 A1 to CAHILLY, includes an ISR report.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 22, 32 and 39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 22, 32 and 39 recites the limitation "the reagent" in each of the claims.  There is insufficient antecedent basis for this limitation in the claim.  While each of the independent inventions recite a ‘reagent management apparatus/device’ a reagent is not inherent, nor is it positively claimed.  
Claims 39 and 42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 39 recites the limitation "third and fourth edges" in second to last line.  There is insufficient antecedent basis for this limitation in the claim.
Claim 42 recites the limitation "the additional step" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  The Examiner interprets this phrase to be "an
Claim 42 recites the limitation "said object" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 32-38 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CappOrigami™., https://www.capp.dk/sites/default/files/Capp%20Origami.pdf , 15 FEBRUARY 2017, pages 1-2. Applicant’s invention is drawn towards a device, a reagent management apparatus. 
Regarding Claim 32, the reference CappOrigami™ discloses reagent management device, page 1, 
    PNG
    media_image1.png
    192
    250
    media_image1.png
    Greyscale
 comprising: a free standing element, page 1, comprising a pliable sheet having first and second sections connected to one another and being foldable relative to one another, page 1, flat sheets that are foldable, a third section being connected to said first section and a fourth section being connected to said second section, said first and third sections and said 

    PNG
    media_image2.png
    262
    490
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    259
    488
    media_image3.png
    Greyscale

Additional Disclosures Included are: Claim 33: wherein the apparatus of claim 32 in which said free standing element is composed of water resistant material, page 1, reagents are poured into reservoir, polypropylene, making it water resistant material.; Claim 34: wherein the apparatus of claim 32 in which said free standing element pliable sheet further comprises scores located between said first and second sections, said third and first sections, and said fourth and second sections, said scores being formed by a rotary die cutting device, page 1, score are considered lines on flat sheet, flat sheets already have prefolded lines, see figures.; Claim 35: wherein the apparatus of claim 34 in which said rotary die cutting device is capable of scoring said free standing element pliable sheet on multiple sides, thereof.  The claim language in this instant claim recites product by process language.  The claimed apparatus of the instant invention appears to be the same to that of prior art to CappOrigami™, "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985); Claim 36: wherein the apparatus of claim 35 in which said water resistant material comprises synthetic paper or a polymeric material, page 1, polypropylene material.; Claim 37: wherein the apparatus of claim 32 in which at least said fifth section extends outwardly from said reservoir and said fourth section, forming a reagent pouring spout, page 1, see figures, instead of pushing fifth side in , push fifth side out, inherently creating a pouring spout.; Claim 38: wherein the apparatus of claim 37 in which said fifth section extending outwardly from said reservoir and fourth section further forms a gap between said fifth section and , 
    PNG
    media_image4.png
    249
    305
    media_image4.png
    Greyscale
.
Allowable Subject Matter
Claims 23-31 and 40-42 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In Claim 22, Applicant’s arguments, with respect to MATHUS have been fully considered and are persuasive.  The rejection of the previous Claims directed towards the reagent management system with an insert and a base is not found or suggested in the prior art.  The newly applied reference to CappOrigami™ discloses most of the structural limitations of the inserts as seen in the rejection above in Claim 32, but is silent in regards to a base, said base comprising a trough accommodating said reservoir and adapted for extending said insert outwardly from said base.
In addition in Claim 39, the process of creating a reagent management apparatus including the steps of rotary die cutting a pliable sheet from a web from pliable material is taught in CappOrigami™.  The CappOrigami™ reference does not teach the process of creating the apparatus, only the apparatus itself.  While most of what is being is created is taught by 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T MUI whose telephone number is (571)270-3243.  The examiner can normally be reached on M-Th 6 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYLE ALEXANDER can be reached on (571) 272-1154.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







CTM




/CHRISTINE T MUI/Primary Examiner, Art Unit 1797